Citation Nr: 1747919	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-33 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a prostate disability, to include exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to November 1953, and from November 1954 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for prostate cancer.

A September 2008 Board decision denied service connection for residuals of prostate cancer.  

Since the last adjudication in July 2013, the Veteran's representative submitted additional argument and evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.

In March 2016, the Board reopened his claim for service connection for prostate cancer and remanded the case for further development.  The remand required the RO to take appropriate steps to request specific documents concerning Johnston Island, to forward the Veteran's records concerning his radiation exposure to the Under Secretary for Health for preparation of a dose estimate, and to refer the claim of service connection for prostate cancer to the Under Secretary for Benefits for consideration.  In substantial compliance with the Board remand, the documents were obtained and associated with the claims file, and the requested dose estimate and consideration was undertaken.  The directives having been substantially complied with, the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prostate cancer was not manifest during service.  Prostate cancer is not attributable to service.

2.  The Veteran was not engaged in a "radiation risk activity" during service.

3.  Prostate cancer was not manifest to a compensable degree during any potentially applicable presumptive period.


CONCLUSION OF LAW

The criteria for service connection for a prostate disability, to include exposure to ionizing radiation, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.


II.  Service Connection

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  

First, a "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who, while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war in Japan (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946; or service at one of three specified locations within the United States.  38 C.F.R. § 3.309(d)(3)(i), (ii).  The evidence of record establishes that the Veteran falls within none of these categories, nor does he so allege.  The Veteran served well after 1946, and was not present on site to participate in the atmospheric testing of a nuclear device.  He also was not station in Paducah, Kentucky; Portsmouth, Ohio; Oak Ridge, Tennessee; or Amchitka Island, Alaska.  The Veteran alleges instead that he was present several years after a 1962 test in the Johnston Atoll.  The presumptions of 38 C.F.R. § 3.309(d) are not applicable.

The second theory, at 38 C.F.R. § 3.311, provides instruction on the development of claims based on exposure to ionizing radiation.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  As is noted above, the Veteran's service was after July 1946.

In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  The Air Force certified in a July 2005 statement that the Master Radiation Exposure Registry (MRER) showed no external or internal exposure data on the Veteran.  The MRER is a database containing records of occupational radiation exposure monitoring from 1947 forward.  In June 2017, the Director, Post-9/11 Era Environmental Health Program gave the Veteran the benefit of the doubt, and assigned a dose of 1.0 rem to the Veteran based on his time on Johnston Island.

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes prostate cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  38 C.F.R. § 3.311(b)(5) requires that the disease must become manifest 5 years or more after exposure.

Third, and notwithstanding the above, the United States Court of Appeals for the Federal Circuit has held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir.1994).   Thus, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being related to exposure to ionizing radiation, but must also determine whether his disability is otherwise the result of active service.  In other words, the fact that the Veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 


III.  History

Private medical records establish that in March 2001 the Veteran reported difficulty voiding.  In November 2001, the Veteran was found to have a Gleason 6 adenocarcinoma of the prostate.   In May 2001, the Veteran was found to be in chronic urinary retention with a post void residual of 564 cc.  A Gleason 6 focal adenocarcinoma involving the left lobe of the prostate was revealed.  He subsequently underwent treatment.

As discussed above, the Veteran claims exposure to ionizing radiation during his service on Johnston Island caused his prostate cancer.  The Veteran was on Johnston Island, where his Air Force occupation was Missile Engineering Technician.  He reports that he spent significant time in contact with the radioactive contaminated coral sands of the island performing his duties, and that he performed his duties at both launch pads as well as the radiological control area. 

The Veteran's November 1953 separation examination was clinically normal for the anus and rectum, prostate if indicated.  A review of service treatment records shows repeated complaints of and treatment for prostatitis.  In September 1966, October 1966, July 1967, and April 1969, the Veteran reported prostate symptoms such as nocturia, dribbling, and urinary retention.  An STR from October 1968 shows complaints of stomach cramps, nausea, and diarrhea.  His July 1976 separation examination indicates that his prostate was clinically normal.  

In support of his claim, the Veteran submitted several reports indicating that the removal or containment of radiological contamination was incomplete and that further testing showed the presence of ionizing radiation.  

The Veteran submitted a Radiological Survey of Johnston Atoll conducted from April to August of 1980.  It indicates a radiological survey was conducted over all land areas of Johnston Atoll between April and August 1980. The survey was performed to locate and quantify residual surface transuranic (i.e., plutonium and americium) contamination resulting from three THOR missile aborts which occurred during that portion of the 1962 atmospheric nuclear testing series.  All areas were positive.  Most of the contamination found on Johnston Island was located within the LE-.1/LE-2 complex and in the area south of the LE-1 pad, extending out past the active runway.  Ten smaller areas of contamination were also identified.  Americium-241 levels outside the LE-1 pad were generally less than 100 nCi/m2.  Levels as high as 3000 nCi/m2 were measured within the LE-1 pad area.

In addition, the Veteran also submitted a February 1981 letter and report for the Department of Energy from a study conducted in April to August of 1980 corroborates the history of three missile launches of note in 1962.  In particular, it found that the launch pad No. 1 area was contaminated with plutonium 239 on July 25, 1962 when a missile carrying a test weapon was destroyed and burned on the pad.  Samples of coral taken from the LE-1 launch pad were "rich in bomb-type [uranium] and [plutonium]" and are consistent with having been deposited there during the testing in the 1960s.  

A June 13, 2002, report from the Defense Threat Reduction Agency indicated in-part that years of air measurements immediately downwind of the RCA on Johnston Island that indicate that the maximum air concentrations of plutonium reached only 1% of the NRC's workplace standard and remained below the limit for the general public (10CFR20, Appendix B) for plutonium.  The greatest amount of island contamination from the aborted tests was found on the aircraft runway and in the area of LE-1.  The runway was excavated and the island was scraped.  Contaminated runway debris and the top layers of coral/soil were relocated to the RCA.  The document contains further analysis and methodology pertaining to cleaning up the radioactivity on Johnston Island, including from the runway.  It indicates that radioactive americium and plutonium oxides were the primary contaminants of concern.

A VA examination was performed in December 2007.  At that time, and again in a January 2008 addendum following review of the claims file, the examiner failed to address the question of a direct relationship between in-service treatment for prostatitis and prostate cancer.  The VA examiner noted that the Veteran reported being diagnosed with prostate cancer after an elevated PSA was noted on screening by his primary care provider.  Since then, he has since been followed by a urologist who performed biopsies which revealed carcinoma.  He also received a short course of Lupron injections which he no longer was receiving.   

At a subsequent April 2008 VA examination, the VA examiner opined that the Veteran's prostate cancer was less likely than not related to the in-service prostatitis.  She noted that prostatitis is generally a limited infectious disease which can be successfully treated with antibiotics.  In this case, she opined that had the in-service infection resulted in cancerous changes of the prostate, signs and symptoms would have appeared far sooner than 2001.  She could not comment on any possible relationship to radiation exposure, but did note that the occurrence of prostate cancer is second only to skin cancers among men.

August 2010 VA Examination results from the Vitra VA Outpatient Clinic noted that the Veteran had a history of adenocarcinoma of the prostate with a history of prostatitis.  The VA examiner opined that the Veteran's prostate cancer is less likely as not caused by or a result of his time in service.  The basis for this opinion is the time between discharge in 1977 and the onset of prostate cancer in 2001.

The Veteran testified at a January 2016 hearing regarding his radiation exposure.  He indicates that he worked on Johnston Island in an area that was later designated as a radiation control area.  The Veteran described that a radiological controlled area is when you go into that area, you are checked and you put on clothes to go in, you do your work, and you usually are badged.  Badges will pick up gamma rays.  The Veteran testified that he did not go through this protocol during service.  He testified that the island's runway taxiway covers very large areas and occupancy, so that he had to go through a contaminated area in order to access certain parts of the island.  He also testified regarding subsequent symptoms.  On his second tour on combat crew duty, he got bad cramps and stomach issues, diarrhea, and he went to the clinic.  They issued him Tagam for nausea and stomach cramps.  He found out years later that was used for radiation treatment.  He was on a daily dose until his symptoms cleared up, except for his fatigue.  Regarding prostatitis, the Veteran testified that he started having pains and discomfort and could not understand why.  He was told by a doctor that he was retaining his urine.  Doctors told him he was too young to have prostatitis.  The Veteran also testified regarding learning years later regarding efforts to decontaminate the runway and a radiation control area being established after he left, citing 1974 recommendations by the Air Force.    

A Memorandum dated June 2, 2017 from the Director of the Post-911 Era Environmental Health Program reviewed the evidence in the claims file and a physician conceded some level of ionizing radiation exposure.  There finding was that since the Veteran's lifetime total radiation dose did not exceed 100 mSv (10 rem) above natural background, it is the Director's opinion that there is no reasonable possibility that the Veteran's prostate cancer can be attributed to ionizing radiation exposure while in military service.

A June 5, 2017 Advisory Opinion Radiation Review Under 38 CFR § 3.311 from the Director of Compensation service states that the June 2017 response from the Director, Post 9-11 Environmental Health Program (10P3A), written for the Under Secretary, advises it is unlikely that the Veteran's prostate cancer can be attributed to ionizing radiation exposure while in military service.  The Director opined that the Veteran's likely exposure did not exceed 100 nCi/m2.  It further cites that the Health Physics Society, in their position statement PS010-3, Radiation Risk Perspective, revised in May 2016, states that the average annual equivalent dose from natural background radiation in the United States is about 3 mSv [0.3 rem].  A person might accumulate an equivalent dose from natural background radiation of about 50 mSv [5 rem] in the first 17 years of life and about 250 mSv [25 rem] during an average 80-year lifetime.  Substantial and convincing scientific data show evidence of health effects following high-dose exposures (many multiples of natural background).  However, it concludes that below levels of about 100 mSv [10 rem] above background from all sources combined, the observed radiation effects in people are not statistically different from 0.

The Veteran and his representative argue that the Under Secretary's premise is flawed where the dose estimate is based on the premise of "when an occupationally exposed worker is not expected to receive a radiation dose exceeding 1/10 of the annual limit of 5 rem per year."  The Veteran claims the Under Secretary erred in assigning him the 5 rem per year (1.0 total rem) exposure because he was not monitored and this number is arbitrary.  The Veteran asserts that the record clearly shows that despite the fact that he was "not expected" to be exposed, studies after the fact confirm the presence of the contamination and exposure.  In other words, the Veteran and his representative assert that the dose estimate is flawed where it continues to be based upon the implicit assumption he was not expected to receive a radiation dose.


IV.  Analysis

The Veteran is competent to report difficulty urinating and experiencing other symptoms of fatigue and nausea.  He is competent to report he diagnosed with prostate cancer in 2001.  He is competent to report his exposure to the coral itself composing Johnston Island, as well as his proximity to the runway.  He is also competent to report what he has read regarding studies indicating contamination on Johnston Island.  The Board finds these reports credible.  Nevertheless, radiation levels are not observable by the naked eye, and the Veteran is not competent to provide a radiation exposure dose estimate based upon his lay observation.  He has not provided an alternative dose estimate from a credible source.

Regarding direct service connection, the most probative evidence establishes that the Veteran did not have prostate cancer during service or within one year of separation and he did not have characteristic manifestations of prostate cancer until years after discharge.  The STRs do not identify or "note" prostate cancer in service.  Regarding his prostatitis, the STRs indicate the Veteran had prostatitis and associated symptoms during service.  There are references to this in September 1966, October 1966, July 1967, and April 1969.  The Veteran's November 1953 separation examination was clinically normal for the anus and rectum, prostate if indicated.  His July 1976 separation examination indicates that his prostate was clinically normal.  There was no evidence of residuals of prostatitis and no evidence of cancer.  The normal finding is inconsistent with the finding of prostate cancer.  

An April 2008 VA examination found that the Veteran's prostate cancer was less likely than not related to the in-service prostatitis.  She noted that prostatitis is generally a limited infectious disease which can be successfully treated with antibiotics.  In this case, she opined that had the in-service infection resulted in cancerous changes of the prostate, signs and symptoms would have appeared far sooner than 2001.  She could not comment on any possible relationship to radiation exposure, but did note that the occurrence of prostate cancer is second only to skin cancers among men.

Based on the medical opinion addressing the issue, the Board finds that the Veteran's prostate cancer was not manifest during service is not related to his in-service prostatitis.  Prostatitis is also shown to have been a limited infection in service, and a competent medical opinion establishes that it did not result in prostate cancer.  Prostate cancer was not identified for two decades following discharge.  Consequently, service connection for a prostate disability on a direct basis is not warranted.

Second, a "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war in Japan (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946; or service at one of three specified locations within the United States.  38 C.F.R. § 3.309(d)(3)(i), (ii).  The evidence of record establishes that the Veteran falls within none of these categories, nor does he so allege.  The Veteran served well after 1946, and was not present on site to participate in the atmospheric testing of a nuclear device.  He also was not station in Paducah, Kentucky; Portsmouth, Ohio; Oak Ridge, Tennessee; or Amchitka Island, Alaska.  The Veteran reports that that he was present several years after a 1962 test in the Johnston Atoll.  The presumptions of 38 C.F.R. § 3.309(d) are not applicable.

Third, all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in § 3.307 or § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311.  38 C.F.R. § 3.311(b)(5) requires that the disease must become manifest 5 years or more after exposure.

A radiation dose reconstruction from the Air Force Safety Center was obtained in March 2007 from the Veteran.  The Air Force certified at that time that while the veteran likely was present on Johnston Island for four temporary duty periods from May 1967 to October 1969, totaling approximately 14 months, it was "nearly impossible" for the Veteran to have received sufficient radiation exposure to cause acute health problems.  

In addition, the June 2, 2017 Memorandum from the Director of the Post-911 Era Environmental Health Program found that because the Veteran's lifetime total radiation dose did not exceed 100 mSv (10rem) above natural background, it is unlikely that prostate cancer was caused by exposure to ionizing radiation during military service.  Nevertheless, they assigned a dose of 1.0 rem.  VA also received a memo from the Director of Compensation and Pension dated June 5, 2017.   The Health Physics Society, in their position statement PS010-3, Radiation Risk Perspective, revised in May 2016, found that below levels of about 100 mSv [10 rem] above background from all sources combined, the observed radiation effects in people are not statistically different from 0.  The Director also noted a family history for cancer, smoking habits, and post-military occupation are all unknown to the record.  Therefore, the Director concluded that that there is no reasonable possibility that the Veteran's prostate cancer can be attributed to ionizing radiation exposure while in military service.  

It has been argued that the dose estimate is inaccurate.  However, an alternative dose estimate from a qualified source has not been submitted.  Therefore, the official estimate is accepted as accurate.  

Consequently, service connection under 38 C.F.R. § 3.311 does not apply because the most competent and probative evidence establishes that his remote prostate cancer is unrelated to the estimated dose of 1.0 rem.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In March 2001, a treatment record from the urological ambulatory surgery center found him to have chronic urinary retention.  In May 2001, a Gleason 6 focal adenocarcinoma of the prostate was identified.  While some difficulty with voiding was noted by the doctor over the prior "several years," the most probative evidence suggests such prostate pathology clearly did not manifest for several years after discharge.  In addition, the December 2007 VA examination with January 2008 addendum medical opinion cited the onset of prostate pathology in 2001 following an elevated PSA noted on screening lab results.  The April 2008 VA examiner opined that the Veteran's prostate cancer was less likely than not related to the in-service prostatitis.  She noted that prostatitis is generally a limited infectious disease which can be successfully treated with antibiotics.  The May 2016 Radiation Risk Perspective also found that the observed radiation effects the Veteran would expect are not statistically different from 0.  The Board finds this to be highly probative.  

The Board finds that the Veteran's prostate cancer is not related to service to include in-service treatment and complaints for prostatitis.  The most probative evidence are the STRs and April 2008 examination, indicating prostate cancer was not manifest for decades after service, and it is less likely than not related to any in-service complaints attributed to prostatitis.  In that regard, prostatitis is shown to have been a limited infection in service which resolved.  There is no probative evidence to the contrary.  Consequently, service connection for a prostate disability must be denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, prostate cancer was not manifest during service or within one year of separation.  The Veteran was not involved in radiation risk activity within the meaning of the law and it has been determined that his remote prostate cancer is unrelated to service, to include the estimated dose of 1.0 rem.

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for prostate cancer, to include exposure to ionizing radiation, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


